DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more receiving capacitive touch pads… arranged in a linear array”.  The “linear array” is incompatible with the first option “one capacitive touch pad”.
Claim 1 also recites “a capacitive touch” element and “tactile switches” and “tactile actuation”.  However, the difference between “touch and “tactile” is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 11, and 18-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dimberg, US Pub. 2019/0157027.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Dimberg teaches a control device configured to control an electrical load (see at least paragraphs 0005-0007 and figures 2-12, 15 and 16), the control device comprising:
an actuation member 210 having a front surface 211 defining a touch sensitive surface configured to detect a touch actuation along at least a portion of the touch sensitive surface (“The front surface 214 of the actuator 211 may further be configured as a touch sensitive surface (e.g., may include or define a capacitive touch surface).” See paragraph 0060.);
a main printed circuit board 232 (see paragraphs 0066-0068) comprising a first control circuit (“The carrier 230 may support a flexible printed circuit board (PCB) 232 on which a control circuit (not shown) may be mounted.” See paragraph 0064.), a tactile switch (“the remote control device 200 may include one or more mechanical tactile switches 260 (e.g., side-actuating tactile switches) that may be mounted to and electrically coupled to the flexible PCB 232.”  See paragraph 0066 and figure 16.), a controllably conductive device, and a drive circuit operatively coupled to a control input of the controllably conductive device for rendering the controllably conductive device conductive or non-conductive to control the amount of power delivered to the electrical load (see at least paragraphs 0002 and 0006); and
a capacitive touch printed circuit board affixed to the actuation member, the capacitive touch printed circuit board comprising one or more receiving capacitive touch pads located on the capacitive touch printed circuit board (“the flexible PBC 232 may be located immediately behind the front surface 214 of the actuation portion 210 and may include capacitive touch traces such that the front surface 214 defines a capacitive touch surface.” See paragraph 0066.), behind the actuation member, and arranged in a linear array adjacent to the touch sensitive surface, wherein the capacitive touch printed circuit board further comprises a second control circuit (embedded in the control circuit on the flexible PCB 232) configured to receive inputs from the capacitive touch pads and provide an output signal to the first control circuit in response to the inputs received from the capacitive touch pads;

wherein the actuation member 211 is configured to pivot about a pivot axis P1 (see at least figures 7, 15 and 16) to actuate the tactile switch on the main printed circuit board in response to tactile actuations of the actuation member “when a force is applied to the lower portion 218 of the front surface 214 that causes the lower portion 218 to pivot inward about the pivot axis P1 towards the base portion 212, the actuation portion of the corresponding mechanical tactile switch 260 may make contact with the contact surface 262, thereby causing activation of the mechanical tactile switch 260”; see paragraph 0067);
wherein the capacitive touch printed circuit board is configured to move with the actuation member in response to tactile actuations of the actuation member (since the PCB 232, carrying the capacitive touch traces is attached to the actuation portion); and
wherein the first control circuit is configured to control an amount of power delivered to the electrical load in response to a position of a touch actuation along the length of the touch sensitive surface indicated by the output signal from the second control circuit (See paragraphs 0005-0006; “As described herein, a remote control device...may be configured to associate with, and control, a load control device of a load control system…An electrical load may be electrically connected to the load control device such that the remote control device may control an amount of power delivered to the electrical load, via the load control device.”).
Regarding claim 10, Dimberg teaches the control device, wherein the first control circuit is configured to not respond to the output signal received via the second control circuit during times when the controllably conductive device is rendered conductive or during times when transmitting or receiving wired or wireless communications via a communication circuit of the control device (Dimberg teaches details regarding prioritizing a response to tactile actuation in with respect to touch detection.  See paragraph 0062.).
Regarding claim 11, Dimberg teaches the control device, wherein the second control circuit is configured to determine a position of the touch actuation along the length of the touch sensitive surface in response to the receiving capacitive touch pads, and wherein the output signal indicates the position of the touch actuation along the length of the touch sensitive surface (See paragraph 0068, wherein “the control circuit may be responsive to the capacitive touch surface of the front surface 214 to determine a location of an actuation, for instance to determine whether the upper portion 216 or the lower portion 218 of the front surface 214 was actuated.”).
Regarding claim 18, Dimberg teaches the control device, wherein the first control circuit is configured to ignore output signals received from the second control circuit when the electrical load is off (See paragraph 0062; wherein actuation of the touch input is ignored for a short interval of time during an actuation of the mechanical switch.  Dimberg teaches prioritizing a response to tactile actuation with respect to touch detection with a minmum predetermined time to avoid spurious activation of the sensor, and that, “the actuation of the mechanical switch 260 may be correspond to an indication by the user to turn on the lighting load to a last-known intensity.”).
Regarding claim 19, Dimberg teaches the control device, wherein, when the electrical load is off, the first control circuit is configured to:
ignore inputs from the touch sensitive device in response to touch actuations that are above a position along the touch sensitive actuator that corresponds to the predetermined level; and
respond to inputs from the touch sensitive device in response to touch actuations that are below the position along the touch sensitive actuator that corresponds to the predetermined level (See paragraph 0062; wherein actuation of the touch input is ignored for a short interval of time during an actuation of the mechanical switch.  Dimberg teaches prioritizing a response to tactile actuation with respect to touch detection with a minmum predetermined time to avoid spurious activation of the sensor, and that, “the actuation of the mechanical switch 260 may be correspond to an indication by the user to turn on the lighting load to a last-known intensity.”).
Regarding claim 20, Dimberg teaches the control device, wherein the first control circuit is configured to prioritize inputs received in response to tactile actuations of the actuation member over the output signals received from the second control circuit (See paragraph 0062; wherein actuation of the touch input is ignored for a short interval of time during an actuation of the mechanical switch.).
Regarding claim 21, Dimberg teaches the control device, wherein the first control circuit is configured to prioritize inputs received in response to tactile actuation of the actuation member over the output signals received from the second control circuit by ignoring the output signals when a tactile actuation of the tactile switch is received within a blanking period after an initial detection of the touch actuation along the touch sensitive surface (See paragraph 0062; wherein actuation of the touch input is ignored for a short interval of time during an actuation of the mechanical switch.).
Regarding claim 22, Dimberg teaches the control device, wherein the first control circuit is configured to determine that the position of the touch actuation on the touch sensitive surface is maintained for an amount of time that is shorter than the blanking period without detecting a tactile actuation of the actuation member; and
wherein the electrical load is turned on to a power level associated with the position of the touch actuation along the length of the touch sensitive surface (See paragraph 0062; wherein actuation of the touch input is ignored for a short interval of time during an actuation of the mechanical switch.  Dimberg teaches prioritizing a response to tactile actuation with respect to touch detection with a minmum predetermined time to avoid spurious activation of the sensor, and that, “the actuation of the mechanical switch 260 may be correspond to an indication by the user to turn on the lighting load to a last-known intensity.”).
Regarding claim 23, Dimberg teaches the control device, wherein the first control circuit is configured to start a blanking period in response to a tactile actuation of the actuation member to turn on or off the electrical load, and ignore output signals received from the second control circuit during the blanking period (See paragraph 0062; wherein actuation of the touch input is ignored for a short interval of time during an actuation of the mechanical switch. That is, Dimberg teaches prioritizing a response to tactile actuation with respect to touch detection.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being obvious over Dimberg in view of Silicon Laboratories, AN447 (Applicant cited; hereon Silicon Lab).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 2-5, Dimberg teaches the claimed invention except for the control device having a ground plane on the PCB.
Silicon Laboratories teaches a ground plane configured to shield the capacitive touch pads from electrical noise.  That is, “Electric fields in the environment induce voltage in capacitive touch sensors and their routing to the CS0 converter.  Proper ground shielding is used to reduce its effect.”  Silicon Laboratories also teaches that in order to improve the shielding effect, each sensor needs to have a ground plane and the ground shielding needs to layered between the routing lines and the user, shielding on the backside of a board (behind a sensor) and/or adding a ground shield to the board beneath a sensor.  (See paragraph 3.2.1 of Silicon Laboratories).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Silicon Laboratories to the control device of Dimberg, since having a ground plane shields the capacitive touch pad from interference and/or electrical noise.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claims 6-9 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, prior art of record teaches the claimed invention except for “the capacitive touch printed circuit board further comprising a proximity capacitive touch pad extending parallel to the linear array of receiving capacitive touch pads and located farther away from the touch sensitive surface than the linear array of receiving capacitive touch pads.”
Claim 7 depends on claim 6. 
Regarding claim 8, the prior art of record teaches the claimed invention except for “the second control circuit is configured to compare a measured voltage provided via a capacitive touch pad to a voltage threshold and generate an output signal that indicates when the measured voltage exceeds the voltage threshold; and
wherein the second control circuit is configured to use different voltage thresholds for different capacitive touch pads.”
Claim 9 depends on claim 8.
Regarding claim 12, the prior art of record teaches the claimed invention except for “the first control circuit is configured enter an advanced programming mode for changing one or more operating characteristics of the control device.”
Claims 13-17 depend on claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833